Citation Nr: 1327992	
Decision Date: 09/03/13    Archive Date: 09/10/13

DOCKET NO.  11-13 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 60 percent for ischemic heart disease.

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

5.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

6.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

7.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

8.  Entitlement to service connection for irritable bowel syndrome (IBS).

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for erectile dysfunction.

11.  Entitlement to service connection for a sleep disorder.

12.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active military service from July 1965 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2010, September 2010, December 2010 and December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In the December 2011 rating decision, the RO granted a higher initial disability rating of 60 percent for ischemic heart disease and also granted a higher initial disability rating of 50 percent for PTSD.  As higher schedular evaluations for these disabilities are possible, the issues of entitlement to an initial rating in excess of 60 percent for ischemic heart disease and an initial rating in excess of 50 percent for PTSD remain before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from July 1965 to July 1968.

2.  On June 18, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of the issues on appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  On June 18, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that he wished to "rescind all issues that are on appeal at the [Board]." 
 
The foregoing communication along with the Veteran's request that his claim folder be returned to the RO for consideration of pains that are pending at the RO, so the Veteran's clear intent to withdraw his appeal of the issues pending at the Board.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeals of the denial of higher initial ratings for ischemic heart disease and PTSD are dismissed.  

The appeals of the denial of service connection for peripheral neuropathy of the right lower extremity, left lower extremity, right upper extremity, and left upper extremity are dismissed.

The appeals of the denial of service connection for GERD, IBS, hypertension, erectile dysfunction, sleep disorder, and tinnitus are dismissed
.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


